DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,5-8, 21-3, 25, 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0162481 in view of Yamaguchi US 2008/0169561.
Regarding claim 1, Lin shows in fig.45, an apparatus, comprising: a package substrate having a die mount portion (314)[0171] and lead portions (332) [0173] spaced from the die mount portion (314); at least one semiconductor device die (316)[0172] over the die mount portion (314) of the package substrate, the semiconductor device die (316) having bond pads (top of 316)[0171,0172] on an active surface facing away from the package substrate; an electrical connection (330) between a first bond pad of the bond pads and one of the lead portions (332) of the package substrate; a post interconnect (328) [0177] over  a second bond pad of the bond pads, the post interconnect (328) extending away from the active surface of the semiconductor device die (316); and a dielectric material [0174] covering a portion of the package substrate, the semiconductor device die (316), a portion of the post interconnect (328), and the electrical connection, forming a packaged semiconductor device, wherein the post interconnect extends (328) through the dielectric material [0174] and includes an end facing away from the semiconductor device die that is exposed from the dielectric material (fig.45).
Lin differs from the claimed invention because he does not explicitly disclose a device wherein the post interconnect has a cross-sectional area that is constant throughout its height.
Yamaguchi shows in fig.6, a device wherein the post interconnect (22) [0036] has a cross-sectional area that is constant throughout its height.
Yamaguchi is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lin. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lin in the device of Yamaguchi because it will facilitate external connections with external devices [0040].
Regarding claim 5, Lin in view of Yamaguchi shows in fig.45, an apparatus wherein the dielectric material [0074] is mold compound [0145].
Regarding claim 6, Lin in view of Yamaguchi shows in fig.45, an apparatus wherein the post interconnect (328) is a column of conductive metal.
Regarding claim 7, Lin in view of Yamaguchi shows in fig.45, an apparatus wherein the post interconnect (328) comprises a conductive metal selected from copper, gold, palladium, platinum, nickel, silver, tin and alloys of these [0082,0106].
Regarding claim 8, Lin in view of Yamaguchi shows in fig.45, an apparatus wherein the post interconnect (328) is a first post interconnect and the exposed end is a first end, and further comprising at least a second post interconnect (328), the second post interconnect over a bond pad of the semiconductor device die and extending through the dielectric material [0074] and having a second end exposed from the dielectric material, and the first end and second end form two terminals of the packaged semiconductor device.
Regarding claim 21, Lin in view of Yamaguchi discloses an apparatus, wherein the post interconnect (22) comprises a seed layer (21) [0040] formed on the at least one of the bond pads and copper formed on the seed layer.
Yamaguchi is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lin. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lin in the device of Yamaguchi because it will facilitate external connections with external devices [0040].
Regarding claim 22, Lin in view of Yamaguchi discloses an apparatus, wherein the end of the post interconnect (22) exposed from the dielectric material (25) has a first surface co-planar with a second surface of the dielectric material (25).
Yamaguchi is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lin. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lin in the device of Yamaguchi because it will facilitate external connections with external devices [0040].
Regarding claim 23, Lin in view of Yamaguchi discloses an apparatus wherein the end of the post interconnect (320,340) exposed from the dielectric material extends above a surface of the dielectric material.
Regarding claim 25, Lin in view of Yamaguchi discloses an apparatus having a spacer (under 316) disposed between the at least one semiconductor device die (316) and the die mount portion (332) of the package substrate.
Claims 2,3,9,18-20, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yamaguchi, and further in view of Kelkar USPAT 9,324,687.
Regarding claims 2,3,9 Lin shows in fig.45, an apparatus, comprising: a package substrate having a die mount portion (314) [0171].
Lin differs from the claimed invention because he does not explicitly disclose a device an apparatus further comprising a component mounted on the packaged semiconductor device, wherein the component is electrically coupled to the post interconnect; wherein the component is a passive electrical component; wherein the component is an integrated circuit.
Kelkar shows in fig.3D, a device an apparatus further comprising a component (col.9, line 30-35) mounted on the packaged semiconductor device (300), wherein the component (306,304) is electrically coupled to the post interconnect (308); wherein the component is a passive electrical component (claim 8) (col.3, line 60-65); wherein the component is an integrated circuit (col.9, line 30-35).
Kelkar is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lin. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kelkar in the device of Lin because facilitate connection to external devices, provides a low-cost device and provide mechanical protection (col.1, line 50-60).
Regarding claim 18, Lin shows in fig.45, an apparatus, comprising: a packaged semiconductor device, comprising: a semiconductor device die (316)  mounted on a package substrate having an active surface facing away from the package substrate; bond pads (Top of 316) formed on the active surface of the semiconductor device die (316); a dielectric material [0174] covering the semiconductor device die (316) and a portion of the package substrate; and post interconnects (328) over the active surface of the semiconductor device die (316), the post interconnects comprising conductive material extending from a bond pad on the active surface (top) of the semiconductor device die (316) through the dielectric material [0174] and having ends exposed from the dielectric material of the packaged semiconductor device (fig.45).
Lin differs from the claimed invention because he does not explicitly disclose a device having a component mounted on the packaged semiconductor device and electrically coupled to at least one of the post interconnects, a device wherein the post interconnect has a cross-sectional area that is constant throughout its height.
Lin differs from the claimed invention because he does not explicitly disclose a device wherein the post interconnect has a cross-sectional area that is constant throughout its height.
Yamaguchi shows in fig.6, a device wherein the post interconnect (22) [0036] has a cross-sectional area that is constant throughout its height.
Yamaguchi is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lin. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lin in the device of Yamaguchi because it will facilitate external connections with external devices [0040].
Kelkar shows in fig.3D, a component mounted (col.9, line 30-35) on the packaged semiconductor device (300) and electrically coupled to at least one of the post interconnects (308).
Kelkar is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lin. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kelkar in the device of Lin and Yamaguchi because facilitate connection to external devices, provides a low-cost device and provide mechanical protection (col.1, line 50-60).
Regarding claim 19, Lin in view of Yamaguchi and Kelkar shows in fig.45, an apparatus wherein the post interconnect (328) comprises comprise one selected from copper, silver, gold, nickel, palladium, platinum, tin, and alloys thereof [0082,0106].
Regarding claim 20, Lin in view of Yamaguchi and Kelkar shows in fig.45, an apparatus further comprising an external redistribution layer (308) (See Kelkar) between the component mounted on the packaged semiconductor device and the ends of the post interconnects, the external redistribution layer (308) having conductors that electrically couple the component to an end of at least one of the post interconnects (col.1, line 50-60).
Regarding claim 27, Lin in view of Yamaguchi and Kelkar discloses an apparatus wherein the component (21) directly contacts the post interconnects (22) (See Yamaguchi).
Regarding claim 28, Lin in view of Yamaguchi and Kelkar discloses an apparatus wherein the component is connected to the post interconnects through one or more solder balls (30) (See Yamaguchi).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yamaguchi, and in view of Kelkar and further in view of Lin US 2019/0341332.
Regarding claim 4, Lin in view of Kelkar differs from the claimed invention because he does not explicitly disclose a device wherein the component is a sensor.
Lin discloses [0021], wherein the component is a sensor.
Lin is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lin in view of Kelkar. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lin   in the Lin in view of Kelkar because it will provide a high voltage device [0004].
Allowable Subject Matter
4.	Claims 24,26,29,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 31-37 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813